  8:20-cv-00183-RGK-PRSE Doc # 9 Filed: 06/17/20 Page 1 of 4 - Page ID # 45



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAUL CALDERON,

                   Plaintiff,                             8:20CV183

      vs.
                                              MEMORANDUM AND ORDER
DONALD J.        TRUMP, and PETE
RICKETTS,

                   Defendants.


        On May 14, 2020, Plaintiff Raul Calderon, a prisoner currently incarcerated
at the Lincoln Correctional Center, filed a Complaint (filing 1), a Motion for
Appointment of Counsel (filing 2), and a Motion for Preliminary Injunction (filin g
3). Plaintiff failed to include the $400.00 filing and administrative fees wit h h is
Complaint so the court ordered him to pay the filing fees or file a motion to
proceed in forma pauperis (“IFP”) within 30 days. (Filing 7.) The clerk of the court
also entered a Text Notice of Deficiency on May 15, 2020, directing Plaintiff t o
file a signed copy of his Motion for Preliminary In junction (filing 3) wit hin 15
days or the pleading may be stricken from the record of t h is case. See NECivR
11.1; (Docket Sheet.) On May 26, 2020, Plaintiff paid $350.00 towards h is filing
fee. On June 15, 2020, Plaintiff filed a Motion for Reim bursement of Filin g Fee
(filing 8) for the reason that he will be released on August 25, 2020, an d will be
unable to prosecute this case because he is returning to his home state of
California. The court will address each of Plaintiff’s motions in turn.

                                I. FILING FEE ISSUES

      As an initial matter, Plaintiff has failed to comply with the court’s previous
Memorandum and Order which specifically directed Plaintiff to either pay the
court’s $400.00 filing and administrative fees or file a motion to proceed IFP.
   8:20-cv-00183-RGK-PRSE Doc # 9 Filed: 06/17/20 Page 2 of 4 - Page ID # 46



(Filing 7.) Plaintiff has not filed a motion to proceed IFP and is therefore obligated
to pay the $50.00 administrative fee assessed to non -IFP plaintiffs. Thus,
Plaintiff’s payment of $350.00 is short by $50.00 of the full $400.00 owed t o t h e
court. Only if Plaintiff files a motion to proceed IFP, and the court grants the
motion, would he be obligated to pay only the $350.00 filing fee. Accordingly, t he
court will give Plaintiff additional time to either file an IFP motion or pay the
additional $50.00 administrative fee. In the absence of either action, the cou rt will
dismiss this matter without prejudice and without further notice.

      With respect to Plaintiff’s Motion for Reimbursement of Filing Fee, the
court cannot and will not refund any portion of the filing fee paid in this case. Th e
Prison Litigation Reform Act makes prisoners responsible for their filing fees the
moment the prisoner brings a civil action or files an appeal, even if the case is
dismissed at a later time. See In re Tyler, 110 F.3d 528, 529–30 (8t h Cir. 1997).
Moreover, Plaintiff would be obligated to pay the $350.00 filing fee even if h e is
permitted to proceed IFP. See 28 U.S.C. § 1915(b). Plaintiff’s Motion for
Reimbursement of Filing Fee (filing 8) is, therefore, denied.

              II. MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff also filed a motion seeking appointment of counsel. (Filing 2.) Th e
court cannot routinely appoint counsel in civil cases. In Davis v. Scott, 94 F.3d
444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel.” Trial courts have “broad discretion to decide whether both t he plaintiff
and the court will benefit from the appointment of counsel, taking into account t he
factual and legal complexity of the case, the presence or absen ce of con flicting
testimony, and the plaintiff’s ability to investigate the facts and present his claim.”
Id. Having considered these factors, the request for the appointment of counsel will
be denied without prejudice to reassertion.



                                           2
  8:20-cv-00183-RGK-PRSE Doc # 9 Filed: 06/17/20 Page 3 of 4 - Page ID # 47



              III. MOTION FOR PRELIMINARY INJUNCTION

      Plaintiff has not corrected the signature deficiency of his Motion for
Preliminary Injunction (filing 3) in accordance with the Text Notice of Deficiency
entered by the clerk of the court. Upon consideration, the court will strike
Plaintiff’s motion as it is unsigned and deficient.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff shall have until July 17, 2020, to eit her pay t h e remaining
$50.00 administrative fee or file a motion for leave to proceed IFP. If Plaintiff fails
to take either action, this matter will be dismissed without preju dice an d wit hout
further notice.

      2.     Plaintiff’s Motion for Reimbursement of Filing Fee (filing 8) is
denied.

     3.     Plaintiff’s Motion for Appointment of Counsel (filing 2) is denied
without prejudice to reassertion.

      4.    Plaintiff’s Motion for Preliminary Injunction (filing 3) is stricken as it
is unsigned and deficient. The clerk of the court shall strike the pleading and
terminate the motion event.

     5.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      6.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: July 17, 2020: deadline to pay
$50.00 administrative fee or file IFP motion.



                                          3
  8:20-cv-00183-RGK-PRSE Doc # 9 Filed: 06/17/20 Page 4 of 4 - Page ID # 48



      7.    Plaintiff is advised that no review of his claims will t ake place u ntil
the issue of payment of the administrative fee or Plaintiff’s authorization to
proceed IFP is resolved.

      Dated this 17th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
